DETAILED ACTION

This action is in response to communications: Amendment filed December 17, 2020.

Claims 1-10 are pending in this case.  Claims 1, 3, 6, and 7 have been newly amended.  Claims 8-10 have been newly added.  No claims have been cancelled.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly amended features described in independent claims 1 and 6, e.g. “…an interior space of the car…divided into different zones…including at least a windshield zone and two opposite side rearview mirror zones…images reflecting the surroundings complying with the specific zone…shown via the display, including those in blind spots…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections

Claim 10 is objected to because of the following informalities:  
Claim 10 does not end in the proper period (.) punctuation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent claims 1 and 6 have been amended to similarly recite, “wherein an interior space of the car is divided into different zones each being of the specific zone, including at least a windshield zone and two opposite side rearview mirror zones; wherein the images reflecting the surroundings complying with the specific zone are shown via the display, including those in blind spots thereof,” where paragraph [0008] of the specification is merely a redundant recitation of the amendment, thus provides support for the amendment, but fails to describe or explain these various zones of an interior space of a car and how images are generated and displayed via a display of the augmented reality assist glasses system complying with these zones.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2019/0317328) in view of Border et al. (US 2016/0187651) and Thomas et al. (US 2006/0003803).

As to claim 1, Bae discloses an AR (Augmented Reality) assist glasses system for use with a driver operating a car (Figure 2, augmented reality (AR) driving glasses 200, further illustrated as AR driving glasses 300 of Figure 3, AR driving glasses 400 of Figure 4, AR driving glasses 500 of Figure 5, AR driving glasses 600 of Figure 6A, and AR driving glasses 680 of Figure 6B, where [0013] notes AR glasses for use by a driver of a vehicle), comprising:
a MCU (Microcontroller Unit) (computer 210 including one or more controllers 212, memory 214, and one or more processors 216) linked respectively with a camera (sensor(s) 220 including camera(s) 224) for taking images ([0018] notes cameras 224 capture images of the surroundings of system 200), 
lenses 260 including display 266) for showing the images captured by the camera (camera 224) or other driving assist systems (e.g. Figure 1, vehicle control system 100 and other systems of Figure 2)([0018] notes displaying images on display 266 captured by camera 224, [0022] notes displaying one or more AR images on display 266), 
a wireless communication module (communication systems 230 including wireless transceiver 232) for sending the images or information of a specific zone which the driver pays attention to ([0018] notes sensors 220 including cameras 224 are directed in the direction the wearer of the glasses is looking and/or at the eyes of the wearer of the glasses and captures images of the surrounding of system 200 to detect where the wearer is looking, [0019] notes communication systems 230 used to communicate with the vehicle the wearer is driving or riding in and/or one or more electronic devices within the vehicle, where communication systems 230 includes wireless transceiver 232 to communicate using a wireless connection (e.g. Bluetooth, cellular, Wi-Fi, or some other wireless protocol), the AR driving glasses may send information such as sensor data 220, button 250 status and/or other information using communications systems 230 and receive information such as sensor data from other devices, images for display by the AR driving glasses, alerts, and/or other information), 
a gyroscope (sensor(s) 220 including gyroscope(s) 222) for detecting displacement of the driver’s head to decide the specific zone the driver pays attention to ([0018] notes gyroscopes 222 sense the position and movement of the AR driving glasses, [0030] notes gyroscopes 222 determine the orientation of the user’s head), 
a charging module (power systems 240 with power cable 244) for charging a battery (battery 242)([0020] notes power systems 240 includes battery 242, which can be a rechargeable battery or a single-use battery, and a power cable 244 that can recharge a rechargeable battery 242 or directly power system 200), and 
a micro vibration motor (tactile feedback 270) for warning the driver in response to an abnormal behavior of said driver (e.g. warning of a hazard, including the detection of a vehicle driving next to the vehicle the wearer is driving or riding in, the presence of a pedestrian, the presence of a red traffic light, and/or navigation directions to be followed, due to the driver not paying attention or looking in a different direction of the hazard), wherein the micro vibration motor operates when either the gyroscope (gyroscope 222) or the camera (camera 224) detects an abnormal behavior of the driver ([0023] notes tactile feedback 270, which includes a vibration mechanism that generates vibrations in associated with one or more alerts displayed using display 266, and may alert the wearer when the vehicle is in a dangerous situation (e.g. a hazard is detected), Figures 6A and 6B illustrate and associated text, e.g. [0029] thru [0033] notes AR driving glasses displaying tactile feedback 270 as a navigation image 632 and/or a warning image 634, where one or more sensors 220 of the AR driving glasses collects data, e.g. one or more gyroscopes 222 determine the orientation of the user’s head, one or more outward-facing cameras (cameras 224) determine location relative to the vehicle and the location on the road where the image is supposed to appear, and one or more inward-facing cameras (cameras 224) to determine where the user is looking, to determine and generate tactile feedback 270, e.g. [0030] notes navigation image 632 as indication of  navigation directions, [0031] notes warning image 634 as indication of a vehicle driving next to the vehicle the wearer is driving or riding in, [0033] notes warning images 674 and 676 as indications of presence of a pedestrian or presence of a red traffic light, respectively).

wireless charging module.  Bae also does not disclose “wherein an interior space of the car is divided into different zones each being of the specific zone, including at least a windshield zone and two opposite side rearview mirror zones; wherein the images reflecting the surroundings complying with the specific zone are shown via the display, including those in blind spots thereof.”

Border et al. also disclose an AR (Augmented Reality) assist glasses system (Figure 1, head-worn computing (HWC) system 100 comprising HWC 102, further illustrated as HWC 102 of Figure 59) for use with a driver operating a car ([0089] notes HWC to be worn on a person’s head, e.g. as glasses, [0267] notes HWC 102 integrated with a vehicle alert system for providing tactile feedback/responses to sensor indications, the HWC 102 may be worn by a person in a vehicle, e.g. driver, [0272]), comprising: 
a MCU (Microcontroller Unit) (e.g. integrated processor) linked respectively with a camera (e.g. camera) for taking images ([0090] notes HWC 102 having a number of computing facilities, such as an integrated processor, and a number of sensors, including a camera, [0272] notes HWC may use integrated camera to capture images in front of the wearer and then interpret the image, [0286] notes camera associated with the head-mounted display to capture images), 
a display device (e.g. display) for showing the images captured by the camera (e.g. camera) or other driving assist systems ([0089] notes HWC 102 intended to be worn on a person’s head, thus may be designed as glasses having integrated computer displays), 
a wireless communication module (e.g. communication structures) for sending the images or information of a specific zone which the driver pays attention to ([0090] notes HWC 102 having a number of computing facilities, such as communication structures, such as cell net, WiFi, Bluetooth, local area connections, mesh connections, remote connections, and the like, [0271] notes eye imaging and tracking technologies may be used to understand where the user is looking and/or focusing), 
a gyroscope (e.g. gyro) for detecting displacement of the driver’s head to decide the specific zone the driver pays attention to ([0090] notes HWC 102 may have a number of positional sensors, [0091] notes HWC 102 may include sensors that detect movement, including accelerometers, gyros (gyroscopes), and other inertial measurements, [0285] notes determining where the user is looking by comparing the gaze direction of the head-mounted display, such as determined by an associated magnetometer, to the motion direction of the head-mounted display, such as determined by an associated GPS sensor), 
a charging module (e.g. integrated power management)([0090] notes HWC 102 comprises integrated power management), and 
a micro vibration motor (e.g. vibration system) for warning the driver in response to an abnormal behavior of said driver ([0268] notes HWC 102 may have a vibration system, such as a multi-mode vibration system, piezoelectric vibration system, variable motor, that vibrates to alert the wearer of certain sensed conditions, [0269] notes “sensed conditions” may include drifting out of a lane, another vehicle in “blind spot,” erratic or sleepy driving, another vehicle approaching quickly with respect to speed of the vehicle); wherein an interior space of the car is divided into different zones each being of the specific zone, including at least a windshield zone and two opposite side rearview mirror zones (Figure 60 illustrates and associated text, e.g. [0284] notes interior of an automobile including a windshield 6010, a rearview mirror 6012, a steering wheel 6020, an audio player 6022, and gauges 6624, and includes various positions 6012, 6013, 6014, and 6015); wherein the images reflecting the surroundings complying with the specific zone are shown via the display, including those in blind spots thereof ([0284] notes detecting where a user looks, which includes through the windshield 6010 or adjacent windows, or toward a portion of the interior of the automobile, and displaying content associated with the location that the user is looking at within the display field of view of the head-mounted display, e.g. displaying an image from a backup camera associated with the automobile when a user looks at position 6012 that includes the position of the rear view mirror; displaying images or information associated with the automobile systems (e.g. gauges) when a user looks at position 6013 that includes a position behind and just above the steering wheel; displaying images associated with a GPS map or navigational information when a user looks at position 6014 that includes a center portion of the automobile dashboard; displaying images or information associated with the audio system when a user looks at position 6015 that includes the audio player, where Figure 59 and associated text, e.g. [0269] and [0274] note tactile feedback provided as blind spot alert displayed to user).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bae’s augmented reality (AR) driving assist glasses with Border et al.’s AR driving assist glasses and method of displaying images complying with specific zones of the vehicle to provide additional tactile feedback for a driver of the vehicle based on where the driver is looking with respect to the interior of the vehicle, thus improving safety ([0284] of Border).

Bae modified with Border et al. still does not teach its charging module as a wireless charging module.

Thomas et al. disclose a wireless charging module (one or more electrical connections as an electrical conductive element) for charging the battery (rechargeable battery)([0055] and [0056] notes the wireless eyeglasses includes one or more electrical connections as a connector or conductive element (e.g. a terminal, pin, pad, trace, etc.) so that the electrical coupling between the rechargeable battery and a battery charger can be achieved, such as by simply placing the wireless eyeglasses within the charger, e.g. a docking station).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Bae modified with Border et al.’s power system (charging module) of its augmented reality (AR) driving assist glasses with Thomas et al.’s one or more electrical connections as conductive elements (wireless charging module) for wirelessly charging its eyeglasses to easily charge the rechargeable batteries without removing them from the frame (see [0055] of Thomas et al.).

As to claim 2, Bae modified with Border et al. and Thomas et al. disclose a speaker (Bae, speaker 141; modified with Border, audio device and/or sound sensors; further modified with Thomas, Figure 1, speakers 120 and 122) for generating a warning sound (Bae, [0023] notes tactile feedback where one or more alerts, e.g. when a hazard is detected, may be played using speaker system of the vehicle; modified with Border, [0093] notes HWC 102 may control or coordinate with local external devices, including an audio device, [0269] notes vehicle may include sound sensors to cause an alert, alarm, or other indication that is converted into a tactile response in the HWC 102; further modified with Thomas, [0023] notes the wireless eyeglasses 100 includes at least one speaker, e.g. speakers 120 and 122, disposed on the frame, e.g. arms 104 and 106, of the wireless eyeglasses 100).

As to claim 3, Bae modified with Border et al. and Thomas et al. disclose a touch control (Bae, tactile control 250; modified with Border, sensors including camera) for inputting required control information via swinging gesture (Bae, [0021] notes tactile control 250 includes one or more of a tab, button, switch knob, dial, or other control feature operable by the wearer of the AR driving glasses; modified with Border, [0091] notes HWC 102 may have an integrated sensor, e.g. camera, that captures user hand or body gestures such that the integrated processing system can interpret the gestures and generate control commands for the HWC 102).

As to claim 4, Bae modified with Border et al. and Thomas et al. disclose all the MCU (Bae, computer 210 including one or more controllers 212, memory 214, and one or more processors 216; modified with Border, e.g. integrated processor, [0090]), the camera (Bae, sensor(s) 220 including camera(s) 224; modified with Border, camera, [0090]), the display device (Bae, lenses 260 including display 266; modified with Border, display, [0089]), the wireless communication module (Bae, communication systems 230 including wireless transceiver 232; modified with Border, communication structures, [0090]), the gyroscope (Bae, sensor(s) 220 including gyroscope(s) 222; modified with Border, gyros, [0091]), the wireless charging module (Bae, power systems 240 with battery 242 and power cable 244; modified with Border, integrated power management, [0090]; further modified with Thomas, one or more electrical connections as an electrical conductive element) and the micro vibration motor (Bae, tactile feedback 270; modified with Border, vibration system, [0268]) are built on an AR assist glasses (Bae, Figure 2 illustrates all components integrated as part of AR driving glasses 200; modified with Border, Figures 1 and 59 and associated text notes all components integrated as part of HWC 102; further modified with Thomas, [0055] notes one or more electrical connections as an electrical connector or conductive element disposed on the frame of the wireless eyeglasses).

As to claim 5, Bae modified with Border et al. and Thomas et al. disclose the driving assist system is a BSM (Blind Spot Monitoring) system (Bae, [0031] notes warning images that may include an indication of a vehicle driving next to the vehicle the wearer is driving or riding in; modified with Border, [0269] notes HWC 102 integrated with a vehicle alert system, which includes blind spot monitoring).

Claims 6 and 7 are similar in scope to claims 1 and 2, respectively, and therefore are rejected under similar rationale.

As to claim 8, Bae modified with Border et al. and Thomas et al. disclose the different zones further include a middle rearview mirror zone (modified with Border, Figure 60, rear view mirror 6012).

As to claim 9, Bae modified with Border et al. and Thomas et al. disclose the images reflecting a rearview are shown via the display when the middle rearview mirror zone is detected by the gyroscope (modified with Border, [0284] notes detecting where a user looks, which includes through the windshield 6010 or adjacent windows, or toward a portion of the interior of the automobile, and displaying content associated with the location that the user is looking at within the display field of view of the head-mounted display, e.g. displaying an image from a backup camera associated with the automobile when a user looks at position 6012 that includes the position of the rear view mirror).

As to claim 10, Bae modified with Border et al. and Thomas et al. disclose the different zones further include a panel zone, a control panel zone, and an audio/air conditioner zone (modified with Border, Figure 60, position 6013 and/or gauges 6624 includes position behind and just above the steering wheel and/or gauges, which may be considered a “panel zone,” position 6014 includes position center portion of the automobile dashboard (e.g. where a navigation screen/display me be), which may be considered a “control panel zone,” and position 6015 and/or audio player 6022 includes position associated with audio player, which may be considered “audio/air conditioner zone,” see [0284]).

Response to Arguments

Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.  Applicant amends independent claims 1 and 6 to similar recite, “…wherein an interior space of the car is divided into different zones each being of the specific zone, including at least a windshield zone and two opposite side rearview mirror zones; wherein the images reflecting the surroundings complying with the specific zone are shown via the display, including those in blind spots thereof.”  Applicant argues on pages 6 and 7 of the Amendment filed that the prior art cited, Bae and Thomas et al., does not the limitations of independent claims 1 and 6 as .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612